 


110 HR 205 IH: Medicare Prescription Drug Enrollment Extension Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 205 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Saxton (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to extend the annual enrollment periods of the Medicare prescription drug benefit program and under the Medicare Advantage program. 
 
 
1.Short titleThis Act may be cited as the Medicare Prescription Drug Enrollment Extension Act of 2007.  
2.Extension of annual enrollment periods for the medicare prescription drug benefit program and medicare advantage program 
(a)In generalSection 1851(e)(3)(B) of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)) is amended— 
(1)by striking and at the end of clause (iii); and 
(2)by striking clause (iv) and inserting the following: 
 
(iv)with respect to 2007, the period beginning on November 15, 2006, and ending on December 31, 2006; and 
(v)with respect to a succeeding year, the period beginning on November 15 of the year before such year and ending on March 31 of such year.. 
(b)Conforming effectiveness of electionSection 1851(f)(3) of such Act (42 U.S.C. 1395w–21(f)(3)) is amended by inserting after the following year the following: , except that in the case of an election made under subsection (e)(3)(B)(v) on or after January 1 of a year, the election shall take effect on the first day of the first month that begins at least 14 days after the date of such election. 
 
